Citation Nr: 0600203	
Decision Date: 01/05/06    Archive Date: 01/19/06	

DOCKET NO.  05-02 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an evaluation in excess of 70 percent for an 
acquired psychiatric disorder most often diagnosed as a mood 
disorder, not otherwise specified.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had eight months' military duty from June 1996 to 
February 1997.  There was no combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which denied an evaluation in 
excess of 70 percent for an acquired psychiatric disorder.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
equitable disposition of the appeal has been requested or 
obtained.  

2.  During the pendency of this appeal, the veteran's 
acquired psychiatric disorder is shown by the competent 
clinical evidence on file to be characterized with 
irritability, anger, low frustration level, and some 
agoraphobia, but there is no evidence of suicidal 
ideation, obsessional rituals, intermittently illogical, 
obscure or irrelevant speech, near-continuous panic or 
depression, spatial disorientation, neglect of personal 
appearance and hygiene, and there are no symptoms of total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
the veteran's acquired psychiatric disorder have not been met 
or nearly approximated.  38 U.S.C. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9435 (2004); American 
Psychiatric Association's, Diagnostic and Statistical Manual 
of Mental Disorders, 4th Ed. (DSM-IV).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.

The veteran was provided formal VCAA notice in July 2004, 
prior to the issuance of the rating decision now on appeal.  
This notification informed the veteran of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  All records of the veteran's treatment with VA 
have been collected for review, and the veteran has not 
indicated that he receives any relevant private medical 
treatment.  The veteran was provided a VA examination with a 
review of the claims file which is adequate for rating 
purposes.  The veteran was provided the laws and regulations 
implementing VCAA and governing awards of compensable 
evaluations for his service-connected psychiatric disorder in 
the December 2004 statement of the case.  The veteran does 
not contend nor does the evidence on file suggest that there 
remains any additional relevant evidence which is uncollected 
for review.  The Board finds that VCAA is satisfied in this 
appeal.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body, to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

When evaluating mental disorders, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based upon all the evidence of record that bears 
on the occupational and social impairment, rather than solely 
on the examiner's assessment of the level of disability at 
the moment of examination.  38 C.F.R. § 4.126.  The 
nomenclature employed in the Schedule for evaluating 
psychiatric disability is based upon and incorporates the 
DSM-IV.  38 C.F.R. § 4.130.  

Unspecified mood disorders with occupational and social 
impairment causing deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to functional 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish or maintain effective 
relationships, warrants a 70 percent evaluation.  Unspecified 
mood disorders resulting in total occupational and social 
impairment due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrants a 100 percent evaluation.  38 C.F.R. 
§ 4.130, Diagnostic Code 9435.

The DSM-IV includes a Global Assessment of Functioning (GAF) 
scale which assigns numerical values from 0 through 100 which 
are reflective of degrees of psychiatric impairment.  A GAF 
score from 61 through 70 reflects some mild symptoms 
(depressed mood, mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well.  GAF scores from 51 to 60 reflect 
moderates symptoms (flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  GAF scores of 41 
through 50 reflect serious symptoms (suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment of social, occupational or school 
functioning.  A GAF score of 31 through 40 reflect some 
impairment in reality testing or communication (speech at 
times illogical, obscure, or irrelevant) or major impairment 
in several areas such as work or school, family relations, 
judgment, thinking, or mood.

Analysis:  During the veteran's fourth month of Naval service 
he was found to be stressed with vague suicidal ideation, 
problems sleeping, feelings of losing control, and difficulty 
getting along with fellow servicemen.  He wanted out of the 
Navy.  There was a complete absence of any evidence of 
psychosis, hallucinations or gross impairment and thought 
processes.  The assessment was an adjustment disorder, and 
the veteran was separated, on a medical basis, prior to the 
expiration of his ordinary enlistment.  His DD Form 214 
recites the reason for separation as personality disorder.

Following the veteran's initial application for VA disability 
compensation in March 2003, six years after he was separated 
from service, he was provided an initial VA examination in 
July 2003.  There was no indication that the veteran had 
sought or required any form of psychiatric treatment or 
therapy in the six years following his service separation.  
The veteran reported post-service employment at various jobs 
and that he preferred employment working alone and away from 
other people.  He was agitated and irritable and exuded 
hostility.  He described episodes of having blackouts where 
he was briefly violent.  He denied that any of his problems 
were related to alcohol or controlled substances.  He was not 
suicidal but had occasional homicidal feelings towards 
others.  He had difficulty sleeping.  His thought processing 
and communication were very slow and "plotting."  The VA 
psychiatrist noted that although the veteran had been 
diagnosed with an adjustment disorder during service, she 
felt that it was possible that he had episodic dyscontrol and 
she would also need to rule out a dissociative disorder.  She 
assigned a GAF score of 15 noting that the veteran was in 
some danger of hurting himself or others, primarily others.  
Based upon this examination and GAF score, the RO granted 
service connection for "adjustment disorder, episodic 
dyscontrol, rule out dissociative disorder," and granted a 70 
percent evaluation effective from the date of the veteran's 
claim.

VA outpatient treatment records revealed that the veteran 
entered weekly counseling commencing in July 2004.  These 
records document the veteran's principal symptoms of anger 
and irritability of mood which the he attributed to incidents 
in service where he discovered people stealing his money and 
belongings and he confronted them and ended up having fights.  
He reported that for the last year he had been mostly 
housebound, because when he left home his anger and 
frustration would be significantly increased.  He had been 
residing with a female friend with whom he had had two 
children but he had left that living arrangement because of 
his irritable behavior.  He reported insomnia and poor 
sleeping.  He had anxiety feelings over his current 
circumstances.  He denied any suicidal or homicidal thoughts, 
auditory or visual hallucinations, paranoia or delusions.  
The assessment was that the veteran had a mood disorder not 
otherwise specified and a depressive disorder not otherwise 
specified with a GAF score of 50.  One week later with 
essentially identical clinical discussion, the assessment was 
mood disorder not otherwise specified and rule out 
intermittent explosive disorder, and again the GAF score was 
50.  There were an additional approximate 10 outpatient 
treatment visits from September through November 2004 and on 
each occasion, the GAF score was 60, with one score in 
November 2004 of 65.  

These outpatient treatment records indicated that the veteran 
had been provided psychiatric medication which had somewhat 
improved his symptomatology.  During this period, the veteran 
commenced complaining of headaches and he was provided a CT 
scan of the head to determine whether there was any 
organicity to the veteran's psychiatric problems, but none 
was revealed in this diagnostic study.  Over this period, the 
veteran reported less frequent and less intense anger and 
irritability.  The veteran, who had been employed at the time 
of his initial VA examination in July 2003 had ceased working 
shortly after the initial award of VA compensation and these 
records indicated that he wanted to work and was willing to 
work but was having difficulty finding a job.  In November 
2004, it was noted that the veteran was unable to comprehend 
his current frustration and anger and he denied any reason 
for being angry and frustrated.  

During outpatient treatment, the records consistently noted 
that the veteran was on time or early for his appointments 
with good grooming and hygiene, and a clear sensorium with 
logical and goal-directed thought processes.  Insight was 
fair to good.  Somewhat notable, but entirely unexplained in 
the records themselves was the fact that commencing in 
September and continuing through all outpatient treatment in 
November 2004, the veteran's assessed diagnoses was changed 
from mood disorder not otherwise specified to bipolar 
disorder-mixed.  On a final visit in November 2004, it was 
recorded that the veteran seemed to enjoy and gratify with 
his mean and irritable behavior and when asked why he was on 
disability despite being healthy and physically fit, he was 
unable to answer.  Affect on this visit was noted as 
exaggerated.

In response to the veteran's claim for increase, he was 
provided a more recent VA psychiatric examination in August 
2004.  His claims folder, and clinical records were available 
and reviewed.  The veteran reported he had been living with a 
female friend for three years but that she was unhappy with 
his behavior and that "she moved out."  She acted as 
custodian of their two children, but he did take care of them 
from time to time.  He reported that he had no friends and 
that there had been no change in his social functioning since 
his previous VA examination.  The examining physician wrote 
that the veteran did appear evasive and manipulative about 
his social functioning, and that he questioned the veracity 
of the veteran's problems with social functioning.  Regarding 
daily activities, the veteran reported adequate personal 
hygiene, and he had a driver's license but usually would go 
out strictly to perform necessary tasks and immediately 
return home.  The physician found that the veteran had 
"moderate" restrictions of the activities of daily living.  
The physician, reviewing the veteran's outpatient treatment, 
noted that the veteran's earliest GAF scores of 50 had 
consistently risen to 60, documenting a noted improvement in 
overall symptoms.

Mental status examination included the physician's finding 
that the veteran's associations were coherent, relevant, and 
tight, and there was no indication of an associational 
disturbance.  The veteran reported a single occasion of 
hearing the song "Taps" being played and the doctor felt 
there was a potential for exaggeration of a claim for a 
psychotic-type symptom.  The veteran was fully oriented, had 
adequate concentration, average intelligence, and a 
reasonable fund of general information.  He reported that his 
sleep had improved.  He had aggressive thoughts with no 
intent or plan, and denied any suicidal ideation .  The 
doctor wrote that, behaviorally speaking, the veteran 
appeared to be evasive when providing his history and seemed 
to exaggerate or embellish his problems.  It was difficult to 
obtain information about his social and occupational 
functioning due to what appeared to be evasiveness.  Based 
upon examination and record review, this physician felt that 
any finding of a dissociative disorder could now be entirely 
ruled out.  He found insufficient information to provide a 
valid diagnosis of intermittent explosive disorder.  He felt 
that adjustment disorder identified in service was 
essentially identical to the mood disorder identified at 
present.  This physician could not substantiate a diagnosis 
of dysthymia or major depression and reported that the 
veteran did not appear to meet the criteria for the severity 
of those illnesses.  He noted that earliest VA examination 
GAF of 15, and reported that his finding was that the 
veteran's current GAF was 55.  He noted that there had been 
no increase in symptomatology since previous examination and 
further reported that he suspected a potential for 
exaggeration and that the veteran's GAF may be actually 
higher than the 55 he was now assigning.  His diagnosis was 
"the adjustment disorder with depressed mood appears to have 
evolved into a mood disorder, not otherwise specified."  He 
found that the veteran had good grooming and hygiene, no 
suicidal ideation, no circumstantial stereotype or 
circumlocutory speech, and abstract thing was fine.  The 
veteran's speech was goal-directed and tight with no 
problems.  There was a disturbance of motivation and mood of 
which at least as likely as not may be due to his symptom 
exaggeration.  There was also some problem establishing and 
maintaining effective work relations, but that a part of this 
also at least as likely as not was due to symptom 
exaggeration.  There was no spatial disorientation, no 
obsessional rituals, and no persistent delusions or 
hallucinations.

A preponderance of the evidence on file is against an 
evaluation in excess of 70 percent for the veteran's service-
connected acquired psychiatric disorder, which is most often 
reported to be a mood disorder, not otherwise specified.  
Indeed, a careful review of all of the clinical evidence on 
file fails to demonstrate that the veteran meets the 
schedular criteria for his presently assigned 70 percent 
evaluation at all times during the veteran's active military 
service until present with the exception of the assessment 
included in the veteran's original July 2003 VA examination.  

At all times during the pendency of this appeal, commencing 
with the veteran's claim in July 2004, the veteran is not 
shown to meet the criteria for his currently assigned 70 
percent evaluation including suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure or irrelevant speech, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
spatial disorientation, neglect of personal appearance and 
hygiene.  On the other hand, the veteran might likely meet 
the remaining the criteria of impaired impulse control 
including unprovoked irritability.  

There is no question, however, that the veteran fails to meet 
any of the criteria for the next higher 100 percent 
evaluation because he is simply not demonstrated at any time 
during the pendency of the appeal to have total occupational 
and social impairment, including gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting self or others, an intermittent inability 
to perform activities of daily living, disorientation to time 
or place, memory loss for names of close relatives or own 
occupation or own name.  Certainly at no time during the 
pendency of this appeal is the veteran shown to be unable to 
work.

ORDER

Entitlement to an evaluation in excess of 70 percent for a 
mood disorder not otherwise specified is denied.

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


